Exhibit 1.01 THE MERRILL LYNCH FuturesAccessSM PROGRAM SELLING AGREEMENT Private Placement of Limited Liability Company Units Effective as of October 31, 2004 MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC Manager MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED Selling Agent THE MERRILL LYNCH FuturesAccessSM PROGRAM SELLING AGREEMENT TABLE OF CONTENTS Section Page SECTION1. REPRESENTATIONS AND WARRANTIES OF THE MANAGER 2 SECTION2. OFFERING AND SALE OF UNITS 4 SECTION3. COVENANTS OF THE MANAGER 6 SECTION 4. OFFERING MATERIALS 7 SECTION 5. CONDITIONS OF CLOSING 7 SECTION6. INDEMNIFICATION AND EXCULPATION 8 SECTION7. STATUS OF PARTIES 9 SECTION8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS TO SURVIVE DELIVERY 10 SECTION9. TERMINATION 10 SECTION 10. NOTICES AND AUTHORITY TO ACT 10 SECTION11. PARTIES 10 SECTION12. GOVERNING LAW 10 SECTION13. REQUIREMENTS OF LAW 10 APPENDIX:SCHEDULE OF COMPANIES dated as of October 31, 2004 THE MERRILL LYNCH FuturesAccessSM PROGRAM Private Placement of Limited Liability Company Units SELLING AGREEMENT as of October 31, 2004 MERRILL LYNCH, PIERCE, FENNER& SMITH INCORPORATED Merrill Lynch World Headquarters North Tower World Financial Center
